Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Radocchin (US 20160358184) discloses an identity system for internet of things (IOT) that identifies and authenticates products without relying on a third-party service, with an open registry database. 
Smith (US 20150379510) discloses a method for use of a blockchain contract in a data supply chain.
Huckle, et. al., (2016), in “Internet of Things, Blockchain, and Shared Economy Applications,” discloses how internet of things can be used to benefit shared economy applications, as well as the benefit to peer-to-peer payment systems.
The above references, in combination, do not teach the inventions use of link information on a link between information on the IoT device and information on the digital wallet as a payer therefor, if a billing transaction which refers to the information on the payer is acquired from the service providing device, confirming validity of the billing transaction, wherein the billing transaction includes identification information on the service providing device, identification information on the IoT device, a billing detail, and a signature value for billing acquired by signing the billing detail with the certificate of the service providing device, and wherein the information on the payer includes the identification information on the IoT device, and is received from the IoT device in response to a request for the information on the payer from the service providing device; (b) the payment supporting server acquiring identification information 
The invention does not have a 101 rejection because it is integrated into a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/B.M.D./             Examiner, Art Unit 3691                                                                                                                                                                                         	1/11/2021
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691